The allegations of the amended petition having been admitted for the purposes of this motion, the petition, which appears to be sufficient, should not have been dismissed. In the absence of answer by respondent police commissioner, it cannot he said that petitioner would not be entitled to some relief. Order granting respondents’ motion to dismiss the amended petition herein, and order dismissing petitioner’s amended petition, unanimously reversed, with $20 costs and disbursements to the appellant, with leave to the respondents to answer. Settle order on notice. Concur — Peck, P. J., Breitel, Cox, Frank and Bastow, JJ.